Citation Nr: 0611987	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  05-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969 to include service in Vietnam.  This case comes to the 
Board of Veterans' Appeals (Board) from a March 2004 rating 
decision.


REMAND

VA is required to notify the veteran of: (1) the information 
and evidence that is needed to substantiate and complete his 
claim; (2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The veteran has not yet been provided 
with a notice letter specifically addressing the fourth 
element and this should be done in order to ensure compliance 
with VA's duty to notify.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.	Send the veteran a notice letter 
discussing what information and 
evidence not of record is necessary to 
substantiate his claims, what 
information and evidence VA will seek 
to provide, and what information and 
evidence he is expected to provide.  
Additionally, invite him to submit all 
pertinent evidence in his possession 
pertaining to the claim.

2.	Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case which discusses 
all pertinent regulations and 
summarizes the evidence.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






